DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or reasonably suggest the claims internal hollow body made of plastic wherein a bottom wall having an upper bottom surface, the upper bottom surface facing the cavity of the container and forming an inner bottom surface of the container, the bottom wall having an outer bottom surface, opposite to the upper bottom surface and facing downward towards an outside of the container; wherein the mould coupling cavity has a truncated pyramid shape with planar side walls and a minor base formed by the outer bottom surface, wherein the minor base is an abutment surface, configured to abut a portion of the mould, and wherein the planar side walls of the truncated pyramid are the inner closure surface configured to engage walls of the mould; and wherein the outer bottom surface extends to a height of the internally hollow body higher than a height of the shaped edge, said height being measured along a main axis of the internally hollow body or wherein said inner closure surface being opposite to the outer sealing surface towards the mould coupling cavity and configured to maintain engagement between the outer sealing surface of the closure body and the inner surface of the planar side walls of the main body; wherein the internally hollow body comprises a container; wherein on the main body or on the closing body a groove is formed, having a first gripping seat and a second gripping seat, configured to accommodate fingers of a hand and wherein between the first and second gripping seats is a handle joined to the planar side walls of the main body or the closure body, the handle comprising a first gripping side surface and a second gripping side surface, the first gripping side surface facing the first gripping seat and the second gripping side facing the second gripping seat; each of the gripping seats comprising a first seat wall and a second opposite seat wall connecting the first and second gripping side surfaces of the first and second gripping seats; a first gripping guide and a second gripping guide formed in the bottom of the container, each of the first and second gripping guides comprising a first guide wall, a second wall and a third guide wall extending downward and arranged in a C-shape; wherein when stacked, the first guide wall of the first gripping guide engages the first gripping side surface and the second guide wall of the second gripping guide engages the second gripping side surface, and wherein the second walls of the first gripping guide and of the second gripping guide are engage one of the first and second gripping side surface of the gripping seats when stacked.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733